Citation Nr: 0611942	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  03-10 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a left ear 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for residuals of burns.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
September 1956.  The veteran also had Reserve service with 
the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2002 and March 2002 RO 
decisions that denied the benefits sought on appeal.

The veteran presented testimony before the Board in January 
2006.  The transcript has been obtained and associated with 
the claims folder. 


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Multi level disc degeneration is not due to any incident 
of active duty (1954-1956) nor did it manifest in the year 
following the veteran's separation from said service.  Multi 
level disc degeneration is not causally or etiologically 
related to a back injury during a period of active duty for 
training, or inactive duty training.

3.  A left ear injury was not incurred during the veteran's 
active duty (1954-1956), active duty for training, or 
inactive duty training.

4.  Bilateral hearing loss is not due to any incident of 
active duty (1954-1956) nor did it manifest in the year 
following the veteran's separation from said service.  
Bilateral hearing loss is not etiologically related to 
acoustic trauma during a period of active duty for training 
or inactive duty training.

5.  Burns, if any, were not incurred during the veteran's 
active military service (1954-1956), active duty for 
training, or inactive duty training.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.   §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

2.  The criteria for the establishment of service connection 
for multi level disc degeneration, claimed as a back injury, 
are not met.  38 U.S.C.A. §§ 101(2), (22), (24), 1101, 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2005). 

3.  The criteria for the establishment of service connection 
for a left ear disability are not met.  38 U.S.C.A. §§ 
101(2), (22), (24), 1101, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.1, 3.102, 3.159, 3.303 (2005). 

4.  The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 
101(2), (22), (24), 1101, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.1, 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2005).

5.  The criteria for the establishment of service connection 
for residuals of burns are not met.  38 U.S.C.A. §§ 101(2), 
(22), (24), 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 
3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, the veteran filed his original claim for 
service connection for a left ear and back injury in August 
2000.  The RO provided the veteran with notice of the VCAA in 
March 2001 prior to the initial decision on these claims in 
February 2002 and March 2002.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini with 
respect to the service connection claims for left ear and 
back disabilities has been met and to decide the appeals 
would not be prejudicial to the claimant.

In August 2001, the veteran filed additional claims of 
service connection for bilateral hearing loss and residuals 
of burns.  The VCAA notice with respect to these claims was 
sent in November 2003 after the initial adjudication in 
February 2002 and March 2002.  Thus, the timing requirement 
of the notice as set forth in Pelegrini has not been met.   
However, the content of the November 2003 notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  Moreover, the claims were 
readjudicated in the November 2004, April 2005, August 2005, 
and October 2005 supplemental statements of the case (SSOC) 
provided to the veteran.  In the present case, the deficiency 
in the timing of the VCAA notice is harmless error.  The 
requisite notifications were ultimately provided to the 
veteran before the transfer and certification of the case to 
the Board.  

The veteran had ample time in which to respond to the notice 
letter and did in fact respond, including in testimony at a 
Travel Board hearing in January 2006.  The Board finds that 
the present adjudication of the appeal will not result in any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

With regard to notice content of the March 2001 and November 
2003 letters, the RO specifically informed the veteran as to 
what kinds of evidence was needed to substantiate the claims 
for service connection for bilateral hearing loss, back and 
left ear disabilities, and residuals of burns.  The veteran 
was informed that evidence necessary to substantiate his 
claims of entitlement to service connection, was (1) evidence 
of a current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Moreover, the February 2002 and March 2002  rating 
decisions, the April 2003 statement of the case (SOC), and 
the November 2004, April 2005, August 2005, and October 2005 
supplemental statements of the case (SSOCs) sufficiently 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claims.  

While the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertained to the claims, the Board finds that 
he was fully notified of the need to give to VA any evidence 
pertaining to his claims.  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  As noted above, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Service medical and personnel records, VA outpatient 
treatment records, a lay statement, and private medical 
records have been obtained in support of the claims on 
appeal.  The veteran provided testimony before the Board in 
January 2006.  The transcript has been obtained and 
associated with the claims folder.  

The Board notes that multiple attempts have been made to 
obtain any outstanding active duty service medical records of 
the veteran.  The September 1956 separation examination is of 
record.  The RO attempted to obtain additional service 
medical records from the Army National Guard in November 2000 
and the veteran himself.  The RO also attempted verification 
of the alleged incident in November 1954 whereby the veteran 
contended he sustained "busted eardrums" at Fort Riley, 
Kansas.  The National Personnel Records Center (NPRC) 
indicated in March 2003 that the allegation had been 
investigated and resulted in a negative response.  Service 
medical records from the veteran's Army National Guard 
Service have been obtained.  Any further attempts to obtain 
any outstanding service medical records would be futile.  
38 C.F.R. § 3.159 (c)(2).

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

As the claims are being denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran in not having 
been notified about evidence needed to support a certain 
disability rating or a claim for a certain effective date for 
an award of benefits.  Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  Therefore, 
the Board concludes that current laws and regulations have 
been complied with, and a defect, if any, in providing notice 
to the veteran was at worst harmless error in that it did not 
affect the essential fairness of the adjudication.  Id.; 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Given the development 
undertaken by the RO and the fact that the veteran has 
pointed to no other evidence, which has not been obtained, 
the Board finds that the record is ready for appellate 
review.  

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Certain conditions, such as arthritis and 
hearing loss, will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for impaired hearing shall not be 
established when the hearing status meets pure tone and 
speech recognition criteria.  Hearing status shall not be 
considered service connected when the thresholds for the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are all 
less than 40 decibels; thresholds for at least three of these 
frequencies are 25 decibels or less; and speech recognition 
scores used in the Maryland CNC tests are 94 percent or 
better.  38 C.F.R. § 3.385 (2005).

Analysis

I.  Back Injury

The veteran contends that he is entitled to service 
connection for a back injury.  Specifically, he has testified 
that he initially injured his back during basic training.  
Thereafter, he claims he again injured his back when he fell 
off a tank while stationed in Germany.  Having carefully 
considered the veteran's claim in light of the record and the 
applicable law, the Board concludes that the preponderance of 
the evidence is against the claim and the appeal as to this 
issue will be denied.

With regard to the veteran's period of active duty, it is 
noted that the veteran's September 1956 separation 
examination does not reflect any complaints or diagnoses 
pertaining to the back.  

Following his service separation, the first complaints of 
back pain are contained in VA outpatient treatment records 
dated in March 2000, some 44 years after the veteran's 
discharge from active duty service.  Moreover, it appears the 
complaints were made in conjunction with the veteran having 
slipped on ice four months prior and landed on his buttocks.  
The veteran was prescribed ibuprofen and Flexeril for his 
pain.  Treatment notes from South Sunflower County Hospital 
dated in March 2001 show the veteran complained of low back 
pain.  The examiner found the veteran had S1 tenderness in 
the lower lumbar area.  The veteran was diagnosed with 
sciatica. 

A September 2001 magnetic resonance imaging (MRI) report 
showed the veteran had multilevel disc degeneration at L3-4, 
L4-5, and L5-S1, as well as a disc extrusion at L4.  Assuming 
that the aforementioned represents arthritis, it is noted 
that such was diagnosed decades after the veteran's discharge 
from active duty in the 1950s.  38 C.F.R. §§ 3.307, 3.309.

As delineated above, there was a 44-year evidentiary gap in 
this case between active duty and the earliest medical 
evidence of complaints of back pain.  The Board notes this 
absence of evidence as it constitutes negative evidence 
against the claim because it tends to disprove the claim that 
residuals of a back injury were incurred in service which in 
turn resulted in a chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of back pain between 
the veteran's discharge from active service in September 1956 
and the initial complaints of back pain in 2000 is itself 
evidence which tends to show that residuals of a back injury 
were not incurred during the veteran's active duty service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach, 
223 F.3d at 1380-81.  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact-
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

Despite evidence of a current diagnosis of multi level disc 
degeneration, there is no evidence of record to substantiate 
the critical second and third components of the Guiterrez 
inquiry, as enumerated above.   The service medical and 
personnel records do not support a finding of a back injury 
during the veteran's active duty service.  Moreover, there 
has been no showing that multi level disc degeneration is 
related to his active duty service. 

The Board notes the veteran also had Reserve service with 
Army National Guard.  In order to establish basic eligibility 
for veterans' benefits based upon active duty for training, 
the appellant must first establish that he was disabled from 
a disease or injury incurred or aggravated in the line of 
duty.  For any period of inactive duty training, the 
appellant must establish that he was disabled from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a), (d); See Laruan v. West, 11 Vet. 
App. 80, 84-86 (1998) (en banc) (holding that, because VA was 
created for the benefit of veterans, a person seeking 
veterans' benefits must bear the initial burden of 
establishing his or her veteran status) (rev'd on other 
grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see also 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Once a 
claimant has carried his initial burden of establishing 
"veteran status," or that the person upon whose military 
service the claim is predicated has "veteran status," he or 
she is entitled to compensation for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the active military, naval, 
or air service.  See 38 U.S.C.A. § 1110.  

Private medical records contained in the Reserve service 
medical records from Delta Orthopaedic Clinic dated in March 
1991 do note the veteran complained of sharp pain from his 
neck to his lower back.  However, the Army National Guard 
records do not contain any evidence that the veteran 
sustained a back injury during either a period of active duty 
or inactive duty training.  Reports of medical examination 
dated in February 1983 and August 1987 are negative for 
complaints or diagnoses referable to the veteran's back.  A 
July 1991 report of medical history indicates the veteran 
complained of recurrent back pain; however, the corresponding 
physical examination was negative for a back disorder.

While the veteran contends that he has residuals of a back 
injury that have been present since his separation from 
active service and related thereto, his statements do not 
constitute competent evidence of a medical nexus opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 
II. & III.  Left Ear Disability & Hearing Loss

The veteran contends that he is entitled to service 
connection for a left ear disability and bilateral hearing 
loss.  Specifically, has testified that he injured his left 
ear and sustained bilateral hearing loss when live ammunition 
was used on an infiltration course during basic training.  
Having carefully considered the veteran's claims in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claims and 
the appeal as to these issues will be denied.

In this matter, the veteran's September 1956 separation 
examination is wholly devoid of relevant complaints, 
treatments, or diagnoses of a left ear injury or bilateral 
hearing loss.  He scored a 15/15 bilaterally on the whispered 
voice test.  Moreover, the NPRC confirmed in March 2003, that 
there was no evidence of "busted ear drums" in November 
1954.

The first indications of hearing loss are contained in Army 
National Guard records dated in February 1983, some 29 years 
after the veteran's discharge from active duty service.  The 
February 1983 audiogram contained pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
70
-
90
LEFT
10
10
65
-
90

An April 1985 audiogram noted the veteran reported that 
shells went off near his ear drum in the Korean War.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
70
80
80
LEFT
10
10
65
75
90

Audiograms performed in March 1987 and August 1987 showed the 
veteran had pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
60
-
80
LEFT
20
20
70
-
80

In July 1991, an audiogram showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
70
85
85
LEFT
20
30
70
80
90

The veteran was placed on a physical profile in July 1991.  
He was to have no exposure to noise in excess of 85 decibels 
or weapon firing without ear protection.

VA outpatient treatment records dated in March 2000 indicate 
the veteran reported a sudden decrease in hearing ability and 
ear pain.  The veteran's tympanic membranes were intact. 

A February 2001 VA audiogram contained pure tone thresholds, 
in decibels, as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
70
100
95
LEFT
50
65
80
105
100

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 80 percent in the left ear.  
The veteran was diagnosed with right mild to moderate 
profound sensorineural hearing loss (SNHL) and left moderate 
to profound SNHL.  Impressions were made and hearing aids 
were ordered. 

As delineated above, there was a 29-year evidentiary gap in 
this case between active service and the earliest medical 
evidence of hearing loss.  The Board notes this absence of 
evidence as it constitutes negative evidence against the 
claim because it tends to disprove the claim that a left ear 
injury and bilateral hearing loss were incurred in service 
which in turn resulted in a chronic disability or persistent 
symptoms thereafter.  See Forshey, 12 Vet. App. at 74.  Thus, 
the lack of any objective evidence of hearing loss between 
the veteran's discharge from active service in September 1956 
and the initial findings of hearing loss in 1983 is itself 
evidence which tends to show that a left ear injury and 
bilateral hearing loss were not incurred during the veteran's 
active duty service.

Although the first diagnosis of hearing loss is contained in 
medical records from the veteran's Reserve service with Army 
National Guard, the veteran does not contend and there is no 
competent medical evidence establishing that a left ear 
injury or bilateral hearing loss had their onset during his 
Reserve service.  As previously indicated, in 1985 the 
veteran reported that shells went off during his ear drum 
during the Korean War, which has not been substantiated by 
the active duty service medical records.  Further, there is 
no indication that the veteran was exposed to acoustic trauma 
during a period of active duty for training or any period of 
inactive duty training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a), (d); Laruan, 11 Vet. App. at 84-86.

Despite evidence of current bilateral hearing loss, there is 
no evidence of record to substantiate the critical second and 
third components of the Guiterrez inquiry, as enumerated 
above.   The service medical and personnel records do not 
support a finding of a left ear injury or bilateral hearing 
loss during the veteran's active duty service or any acoustic 
trauma during a period of active or inactive duty training 
during the veteran's reserve service.  Moreover, there has 
been no showing that bilateral hearing loss is related to 
either his active duty service or Reserve service. 

While the veteran contends that he has residuals of a left 
ear injury and bilateral hearing loss that have been present 
since his separation from active service and related thereto, 
his statements do not constitute competent evidence of a 
medical nexus opinion.  Espiritu, 2 Vet. App. at 494-95.  The 
evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claims, and the 
appeals must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.

IV. Residuals of Burns

The veteran contends that he is entitled to service 
connection for residuals of burns.  Specifically, has 
testified that the injury occurred during his service with 
the Army National Guard when he was given a uniform which had 
gas in it causing burns from his hip to toe.  Having 
carefully considered the veteran's claim in light of the 
record and the applicable law, the Board concludes that the 
preponderance of the evidence is against the claim and the 
appeal as to this issue will be denied.

At the outset, the Board notes the veteran does not claim 
that the injury occurred during his active duty service.  
Moreover, the veteran's service medical records (1954-1956) 
are wholly devoid of any relevant treatment, complaints, or 
diagnoses of residuals of burns.  Finally, there are no 
opinions of record that any residuals of burns, if any, are 
related to the veteran's active service.  Thus, service 
connection is denied on a direct basis.  38 C.F.R. § 3.303.  
The Board shall proceed with a determination regarding 
whether any residuals of burns were incurred during his 
Reserve service.

To establish basic eligibility for veterans' benefits based 
upon active duty for training, the appellant must first 
establish that he was disabled from a disease or injury 
incurred or aggravated in the line of duty.  For any period 
of inactive duty training, the appellant must establish that 
he was disabled from an injury incurred or aggravated in line 
of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a), (d); See 
Laruan, 11 Vet. App. at 84-86. 

In the instant case, the Reserve service medical records 
dated in July 1984 reveal the veteran complained of feeling 
that his legs were burning in a suit worn during nuclear, 
biological, and chemical (NBC) training.  The veteran 
indicated that he had swelling and a rash on his legs.  The 
veteran stated that he was not bothered "that bad" by the 
rash.  The veteran reported the following day that his legs 
were red and his feet were swollen and bleeding.  The veteran 
was variously diagnosed with heat rash, poison ivy, and 
swollen ankles.  Reports of medical examinations dated in 
August 1987 and July 1991 were entirely negative for any 
residuals of burns.  There is no subsequent indication in the 
record of residuals of burns.  Id.  Any heat rash which was 
present in 1984 was acute and transitory.

Moreover, the recent evidence of record, to include VA 
outpatient treatment records dated between 2000 and 2004 and 
private medical records from South Sunflower County Hospital 
are devoid of any findings of residuals of burns.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

A remand for a VA examination is not necessary to render a 
determination on the merits of the veteran's claim.  In so 
concluding, the Board notes that VA regulations provide that 
VA will assist the veteran by providing a medical examination 
or obtaining a medical opinion based upon review of the 
evidence of record if VA determines that it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The 
regulations further provide, in pertinent part, that a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:

(A) Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (B) Establishes that the veteran suffered an 
event, injury, or disease in service; and (C) Indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4)(i).  

Because none of the requirements in subsections (A) or (C) 
are met with regard to the claim for service connection for 
residuals of burns, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  Further, there is no indication that the 
veteran sustained burns in 1984 to satisfy the requirements 
of subsection (C).  38 C.F.R. § 3.159(c)(4)(i); Duenas v. 
Principi, 
18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of 
Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 
(Fed. Cir. 2003) (noting that a medical examination conducted 
in connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an inservice event, injury, or disease).  

While the veteran contends that he has residuals of burns 
that have been present since his Reserve service and related 
thereto, his statements do not constitute competent evidence 
of a medical nexus opinion.  Espiritu, 2 Vet. App. at 494-95.  
The evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence 
is against the claim, and the appeal must therefore be 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. at 54.


ORDER

Entitlement to service connection for multi level disc 
degeneration is denied.

Entitlement to service connection for a left ear disability 
is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for residuals of burns is 
denied.



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


